United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
OFFICE OF INSPECTOR GENERAL,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1498
Issued: May 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2013 appellant filed a timely appeal from a December 27, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he was entitled to
disability compensation for intermittent periods from June 28 to October 26, 2010.
On appeal, appellant asserts that he took leave at the instruction of his physician and that
OWCP did not apprise him of the evidence needed to support his claim.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that appellant, then a 68-year-old auditor in charge, sustained a right
thoracic sprain on May 13, 2010 when he slipped on water and fell. He did not immediately stop
work.
In an October 8, 2010 attending physician’s report, Dr. Glenna Tolbert, a Board-certified
physiatrist, noted the history of injury and diagnosed an employment-related right thoracic
sprain/strain, serratus myofascial pain and underlying osteoporosis. She advised that appellant
had been seen for treatment on June 14, July 7, August 1 and September 9, 2010. Dr. Tolbert
indicated that appellant reported that he was able to work except for prolonged travel, i.e., flying
and advised that he should be able to lie down as needed, every two to three hours. On a duty
status report, she advised that appellant could return to restricted duty on June 10, 2010.
In a letter dated November 16, 2010 notifying appellant of the acceptance of his claim,
appellant was informed that any claim for lost wages needed medical documentation
substantiating that the lost time was due to the accepted work-related condition and that
reinstatement of leave was subject to approval of the employing establishment.
On October 11, 2011 appellant filed a Form CA-7, claim for compensation and requested
leave buyback for intermittent periods between May 13 and December 31, 2010. He attached a
leave buyback worksheet, approved by the employing establishment on October 11, 2011 for
107.5 hours and time analysis forms for sick and annual leave totaling 107.5 hours for the period
June 28 to December 13, 2010. Appellant indicated that he took off work due to pain and for
therapy and physician visits.
On October 24, 2011 OWCP informed appellant that there was no medical evidence to
substantiate medical appointments on July 26 and 28, August 3, 5, 10, 19 and 26, September 2,
November 22 and 29 and December 3, 2010.
Appellant was advised to provide
contemporaneous medical evidence for all dates of disability claimed, which included a medical
note from his treating physician explaining why he was not able to work.
On a second Form CA-7 filed for the dates May 13 to December 31, 2010, the employing
establishment indicated that appellant had returned to his regular duties.
An unsigned letter from Dr. Tolbert’s office dated November 2, 2011 indicated that
appellant was under treatment beginning May 27, 2010. The letter stated that “it was with my
permission that [appellant] took off work as needed related to the injury.” The letter listed the
following: 2 hours on June 28; 4 hours on July 1; 4 hours on July 7; 10 hours on July 12; 3 hours
on July 13; 2 hours on July 19; 4 hours on July 21; 10 hours on July 27; 3 hours on August 19; 4
hours on August 30; 1 hour on September 15; 6 hours on September 27; 4 hours on
September 30; and 10 hours on October 26, 2010.
On November 28, 2012 OWCP informed appellant that he was entitled to 47.5 hours of
leave buyback for 4 hours on July 26; 4 hours on July 28; 3 hours on August 26; 4.5 hours on
September 2; 5 hours on September 9; 4 hours on November 22; 4 hours on November 29; and 4
hours on December 13, 2010. The remaining 60 hours claimed were not payable as there was no

2

contemporaneous medical evidence with objective findings to support an inability to work.
Appellant was informed of the process for buying back leave and provided an appropriate
application for reinstatement of leave.
By decision dated December 27, 2012, OWCP denied appellant’s claim for 60 hours
disability compensation for the dates June 28, July 1, 7, 12, 13, 19, 21 and 27, August 9 and 30,
September 15, 27 and 30 and October 26, 2010. It noted that no contemporaneous medical
documentation had been received regarding the dates claimed.
LEGAL PRECEDENT
Under FECA, the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.2 Disability is
thus not synonymous with physical impairment which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA3 and whether a particular
injury causes an employee disability for employment is a medical issue which must be resolved
by competent medical evidence.4 Whether a particular injury causes an employee to be disabled
for work and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial medical evidence.5
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.6 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.7
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.9 Neither the mere fact that a disease or condition manifests itself during a period
2

See Prince E. Wallace, 52 ECAB 357 (2001).

3

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

4

Donald E. Ewals, 51 ECAB 428 (2000).

5

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

3

of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he was
totally disabled for the dates June 28, July 1, 12, 13, 19, 21 and 27, August 9 and 30,
September 15, 27 and 30 and October 26, 2010 because none of the probative medical evidence
indicates that he was disabled on these dates due to the accepted condition of thoracic strain.
When he claimed compensation, appellant indicated that he took off work due to pain and for
therapy and physician visits.
The only probative medical evidence of record is the two reports dated October 8, 2010
in which Dr. Tolbert indicated that appellant was advised that he could return to work with
restrictions on June 14, 2010. A Form CA-7 indicated that he returned to his regular duties.
Appellant also submitted unsigned, unidentified correspondence from Dr. Tolbert’s office dated
November 2, 2011 that listed a number of dates and stated, “it was with my permission that
[appellant] took off work as needed related to the injury.” Reports lacking proper identification,
such as unsigned treatment notes, do not constitute probative medical evidence.11 Moreover, the
November 2, 2011 correspondence contains no explanation of why appellant could not work on
the days listed.
When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that he or she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation.12 The Board has long held that
medical conclusions unsupported by rationale are of diminished probative value and insufficient
to establish causal relationship.13 The medical evidence or record is therefore insufficient to
establish that appellant was totally disabled for the claimed periods. The Board will not require
OWCP to pay compensation for disability in the absence of any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.14
As there is no rationalized medical evidence contemporaneous with the dates of claimed
disability listed above, appellant failed to establish entitlement to wage-loss compensation for
these dates.

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

R.M., 59 ECAB 690 (2008).

12

G.T., 59 ECAB 447 (2008).

13

See Albert C. Brown, 52 ECAB 152 (2000).

14

William A. Archer, supra note 6.

4

The Board, however, finds that appellant would be entitled to wage-loss compensation
for attending the medical appointment on July 7, 2010. If a claimant has returned to work
following an accepted injury or the onset of an occupational disease and must leave work and
lose pay or use leave to undergo treatment, examination or testing for the accepted condition,
compensation should be paid for wage loss under section 8105 of FECA, while undergoing the
medical services and for a reasonable time spent traveling to and from the location where
services were rendered.15 Dr. Tolbert’s October 8, 2010 attending physician’s report indicated
that appellant was seen for treatment on July 7, 2010. Although, he also reported on his
October 8, 2010 report that appellant was also seen on June 14, August 19 and
September 9, 2010, appellant was paid compensation for September 9, 2010 and he did not claim
compensation for either June 14 or August 19, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he was entitled to total disability
compensation for June 28, July 1, 12, 13, 19, 21 and 27, August 9 and 30, September 15, 27
and 30 and October 26, 2010. The Board further finds that he is entitled to compensation for lost
wages incidental to receiving medical treatment on July 7, 2010.

15

5 U.S.C. § 8105. Any leave used cannot be compensated until it is converted to leave without pay. For a
routine medical appointment, a maximum of four hours of compensation is usually allowed. See William A. Archer,
supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the December 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: May 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

